                          Case 2:15-cv-05346-CJC-E Document 496-19 Filed 04/12/21 Page 1 of 6 Page ID
                                                          #:35898



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “18”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
Case 2:15-cv-05346-CJC-E Document 496-19 Filed 04/12/21 Page 2 of 6 Page ID
                                #:35899
                                                                      1


1                          UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
2                                ORLANDO DIVISION

3                        Case No.:   6:14-cv-1544-Orl-22GJK

4       . . . . . . . . . . . . . . .
                                    :
5       A.L., by and through D.L., :
        as Next Friend,             :
6       Parent and Natural Guardian,:
                                    :
7                 Plaintiffs,       :        Orlando, Florida
                                    :        February 20, 2020
8                     v.            :        1:32 p.m. - 3:27 p.m.
                                    :
9       Walt Disney Parks           :
        and Resorts U.S., Inc.,     :
10                                  :
                  Defendant.        :
11      . . . . . . . . . . . . . . .

12

13                     TRANSCRIPT OF BENCH TRIAL, VOLUME VI
                       BEFORE THE HONORABLE ANNE C. CONWAY
14                          UNITED STATES DISTRICT JUDGE

15

16      APPEARANCES:

17      Counsel for Plaintiff:

18           Anthony Anderson Benton Dogali
             Dogali Law Group, P.A.
19           401 East Jackson Street, Suite 1825
             Tampa, Florida 33602
20
             Eugene Feldman
21           Arias, Sanguinetti, Stahle & Torrijos, LLP
             6701 Center Drive West, Suite 1400
22           Los Angeles, California 90045

23           Domenick Giovanni Lazzara
             Dom Law, PA
24           1814 North 15th Street, Suite 7
             Ybor City, Florida 33605
25

                                 US DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  Exhibit 18
Case 2:15-cv-05346-CJC-E Document 496-19 Filed 04/12/21 Page 3 of 6 Page ID
                                #:35900
                                                                     54


1                   THE COURT:    Defendant Exhibit 88 will be received.

2                   MS. HAIDOSTION:    Thank you, Your Honor.    May I

3       approach?

4                   THE COURTROOM DEPUTY:       Exhibit 88 was marked as the

5       article on autism.    So this would actually be 89.

6            (Defendant's Exhibit No. 89 received in evidence.)

7                   THE COURT:    Go ahead.

8                   MR. DOGALI:    Plaintiff calls Helen Rosemurgy,

9       Your Honor.

10                  THE COURTROOM DEPUTY:       Please just walk over to the

11      witness stand.

12                  Please remain standing and raise your right hand.

13                                  HELEN ROSEMURGY

14      was called as a witness and, having first been duly sworn,

15      testified as follows:

16                  THE WITNESS:    Yes.

17                  THE COURTROOM DEPUTY:       Please have a seat.

18                                 DIRECT EXAMINATION

19      BY MR. DOGALI:

20      Q.   Can you state your name, please, ma'am.

21      A.   Helen Rosemurgy.

22      Q.   And where do you live?

23      A.   I live in Seffner, Florida.

24      Q.   Before I ask any more, do you have some concerns about

25      testifying today?

                                 US DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   Exhibit 18
Case 2:15-cv-05346-CJC-E Document 496-19 Filed 04/12/21 Page 4 of 6 Page ID
                                #:35901
                                                                     55


1       A.   I do.

2       Q.   What are those?

3       A.   I am very concerned that my son will be retaliated against

4       and that his accommodations will be removed.    I have stage 4

5       ovarian -- metastatic ovarian cancer right now.    Disney -- we

6       love Disney.    And that's our happy, special place.   And -- yes.

7       Q.   You are the parent of a son with autism?

8       A.   Yes.

9       Q.   How old is he?

10      A.   He's 24.

11      Q.   Did you have occasion to take him to the Disney theme

12      parks in the Orlando area before the DAS?

13      A.   Yes.

14      Q.   And have you done so since the DAS?

15      A.   Yes.

16      Q.   Approximately how many times?

17      A.   An approximate guess would be maybe 20 times.

18      Q.   And on those occasions -- on how many of those occasions

19      did your party receive 10 readmission passes for each member of

20      the party?

21      A.   Initially, when it first happened, we received 5.    And it

22      wasn't working, and then we received 10 relatively -- within

23      probably the first couple of visits of trying it.

24      Q.   So after the first couple of the 20 visits, you started

25      receiving 10 and have ever since?

                                US DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 Exhibit 18
Case 2:15-cv-05346-CJC-E Document 496-19 Filed 04/12/21 Page 5 of 6 Page ID
                                #:35902
                                                                     56


1       A.   Yes.

2                   THE COURT:    Counsel, you don't have to repeat her

3       answer.

4                   MR. DOGALI:    I'm sorry?

5                   THE COURT:    Please don't repeat her answer.

6                   MR. DOGALI:    I apologize, Your Honor.

7       BY MR. DOGALI:

8       Q.   Have you also been to Disneyland in California?

9       A.   Yes.

10      Q.   When?

11      A.   In September of 2018.

12      Q.   Did you also receive 10 readmission passes there for each

13      member of your party?

14      A.   Yes.

15      Q.   How frequently have your recent visits been to Disney

16      World?

17      A.   Every two weeks we try and go.

18                  MR. DOGALI:    I don't have any more questions,

19      Your Honor.

20                  MS. HAIDOSTION:    No questions, Your Honor.

21                  THE COURT:    You may be excused.

22                  MR. DOGALI:    Your Honor, Plaintiff calls Cheri

23      Maxwell.

24                  THE COURTROOM DEPUTY:       Ma'am, if you would please

25      raise your right hand.

                                US DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                   Exhibit 18
Case 2:15-cv-05346-CJC-E Document 496-19 Filed 04/12/21 Page 6 of 6 Page ID
                                #:35903
                                                                     67


1                              C E R T I F I C A T E

2            I certify that the foregoing is a correct transcript from

3       the record of proceedings in the above-entitled matter.

4

5       February 20, 2020

6

7           s\ Nikki L. Peters
        Nikki L. Peters, RPR, CRR, CRC
8       Federal Official Court Reporter
        United States District Court
9       Middle District of Florida

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                 US DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  Exhibit 18
